CALLAHAN, Circuit Judge,
concurring.
I concur in the affirmance and in the panel’s determination that Murphy failed to present sufficient evidence to show that her requested accommodation was necessary as that term is used in Title III of the ADA. I write separately to note that I agree with the district court that the requested use of a ski bike by Murphy’s husband, a person who neither requires, nor is entitled to, accommodation under the ADA, would fundamentally alter the nature of Bridger Bowl’s services.